Citation Nr: 1429343	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent prior to October 16, 2012, and a rating higher than 40 percent since, for arthritis of the lumbosacral spine with intervertebral disc syndrome, status post lumbar discectomy with scar.

2. Entitlement to an initial rating higher than 10 percent prior to June 6, 2008, and a rating higher than 30 percent since, for bilateral pes planus with chronic fasciitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1986 to April 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which granted service connection for arthritis of his lumbosacral spine and assigned an initial 20 percent rating for this disability retroactively effective as of December 29, 2006, and also granted service connection for bilateral pes planus and assigned an initial 0 percent (so noncompensable) rating also retroactively effective as of December 29, 2006.  He contested those initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).

A May 2010 rating decision since issued assigned a higher 10 percent rating for the Veteran's bilateral pes planus dating back to December 29, 2006, and a June 2012 decision assigned an even higher 30 percent rating as of June 6, 2008.  As well, in an April 2014 decision, the rating for the arthritis of his lumbosacral spine with intervertebral disc syndrome (IVDS), status post lumbar discectomy with scar, was increased to 40 percent as of October 16, 2012.  Those increases, as of those dates, amounted to stagings of the ratings for his service-connected disabilities.  He since has continued to appeal for even higher ratings, however.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise.).  So this appeal concerns whether he was entitled to an initial rating higher than 20 percent prior to October 16, 2012, and higher than 40 percent since, for the arthritis of his lumbosacral spine with IVDS, status post lumbar discectomy with scar, as well as an initial rating higher than 10 percent prior to June 6, 2008, and higher than 30 percent since, for his bilateral pes planus with chronic fasciitis.  

It further warrants mentioning that, in an April 2014 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), retroactively effective from June 6, 2008.  As that represents a complete grant of that claim, it is not on appeal.

Rather than immediately deciding the claim for higher ratings for the bilateral pes planus with chronic fasciitis, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.  Whereas the Board instead is going ahead and deciding the claim for higher ratings for the arthritis of the lumbosacral spine with IVDS (the low back disability).


FINDINGS OF FACT

1.  Prior to October 16, 2012, the Veteran's low back disability was manifested by pain and limitation of motion, with forward flexion limited to 60 degrees at worst.

2.  Since October 16, 2012, his low back disability has been manifested by pain and forward flexion limited to 5 degrees, at worst, as well as incapacitating episodes requiring physician-prescribed bed rest for at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 percent prior to October 16, 2012, and higher than 40 percent since, for the arthritis of the lumbosacral spine with IVDS, status post lumbar discectomy with scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the October 2007 rating decision at issue, an April 2007 letter satisfied all notice elements under the VCAA.  It informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claim, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.


Also keep in mind that this claim arose in the context of him trying to establish his underlying entitlement to service connection for his low back disability, which since has been granted.  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating or effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran received the required SOC, also since has received an SSOC, citing the applicable statutes and regulations and discussing the reasons or bases for assigning the ratings he has initially received and no higher ratings.  He therefore has received all required notice concerning these "downstream" initial-rating claims.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs and post-service VA and private medical records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim in terms of showing his entitlement to a greater level of compensation.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).


The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, VA examinations were performed in September 2007, October 2008, June 2010, September 2012, February 2013, and April 2013.  The examinations, especially when considered in combination, are adequate for rating purposes, as the examiners reviewed the claims file for the history of this disability, examined the Veteran personally, and described his disability in sufficient detail to enable the Board to make a fully informed decision regarding its severity in relation to the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and other than the examination in September 2012, which will be discussed in greater detail below, the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran equally has not alleged, and there is no evidence suggesting, that there has been a material change in the severity of his low back disability since he was last examined in April 2013.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of this claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of this claim.

III. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson, 12 Vet. App. at 125-26 (first applying this practice in the initial-rating context).  But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.  Indeed, this is precisely the reason the RO increased the rating for the Veteran's low back disability during the pendency of this appeal, as of the date of a private treatment letter showing worsening, owing to the showing of greater disability meeting the requirements of the higher rating.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath, 1 Vet. App. 589.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

IV. Analysis

The Veteran's service-connected low back disability (arthritis of the lumbosacral spine with IVDS, status post lumbar discectomy with scar) was rated as 20-percent disabling prior to October 16, 2012, and as 40-percent disabling since under DCs 5242 and 5243.  38 C.F.R. §§ 4.20, 4.71a.


Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Degenerative Disc Disease (DDD), i.e., IVDS based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine covers DCs 5235-42.  DC 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also DC 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  DC 5003, as well as DCs 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  DCs 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

On VA examination in September 2007, the Veteran reported such symptoms as stiffness, difficulty bending over and with stairs, weakness, constant pain at a level of 10 out of 10, constant cramping in the low back, and inability to sit or stand for long periods.  He reported the pain was relieved by rest and over-the-counter pain medication, and that his back condition did not cause incapacitation.  He also reported wearing a back brace.  The Board notes that it is not recounting neurological symptoms, nor symptoms related to his surgical scars, as the Veteran is in receipt of service connection for neurological manifestations of the service-connected low back disability and surgical scars status post lumbar surgery.  Objective examination showed forward flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Function was limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use, but there was no change in the range of motion measurements.  The diagnosis was lumbar spine intervertebral disc syndrome with degenerative arthritis changes and scoliosis.

On VA examination in October 2008, the Veteran reported back surgeries in January 2005 and June 2008.  He also stated he had constant pain with a severity of 10 out of 10 exacerbated by almost any physical activity and not relieved by prescription pain medication or physical therapy.  At that time he did not use any ambulatory devices.  Objective examination revealed normal gait and posture; no radiation of pain on movement or muscle spasm; no palpable tenderness of the spinous processes, paravertebral musculature, or sacroiliac joints; and no ankylosis or other deformity.  Range of motion measurements were forward flexion to 90 degrees with pain at 30 degrees, extension to 30 degrees with pain at 5 degrees, right and left lateral flexion to 30 degrees with pain at 15 degrees, and right and left lateral rotation to 30 degrees with pain at 25 degrees.  After repetitive motion, the range of motion measurements were unchanged and not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  A diagnosis of lumbar degenerative disc disease was confirmed.

The Veteran had another VA examination in June 2010.  At that time, he reported severe pain with flare-ups, and stated he was limited in walking due to his spine (in combination with his service-connected bilateral foot disability) to 5 feet, on average.  He reported experiencing falls, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He denied bowel and bladder problems and erectile dysfunction related to his back.  He reported that in June 2009, he had to medically retire from his job as a warehouse supervisor.  On physical examination, the examiner noted the Veteran had normal posture and walked steadily with a cane.  Examination revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, or weakness.  Muscle tone and musculature were noted as normal.  There was no ankylosis of the thoracolumbar spine.  The Veteran declined to perform range of motion testing due to pain.

On VA examination in September 2012, the Veteran reported worsening symptoms, wearing lumbar support, and using a cane regularly.  He stated he had severe pain at all times and stayed in bed most of the time.  At that time, the Veteran again refused to do range of measurement tests due to complaints of weakness and pain.  He reported an inability to raise his arms over his head due to weak upper extremities, inability to sit on the examination table, and inability to straighten his legs.  The examiner noted that his clinical findings were contrary to the Veteran's reported symptoms, in that his leg muscles were strong enough on palpation to allow him to stand; grip strength was inconsistent; and muscles in the upper arms, shoulders, and lower extremities were in good condition with no muscle atrophy.  The examiner noted there was no ankylosis, pain on palpation, guarding, or muscle spasm.


During a February 2013 hearing before a Decision Review Officer at the RO, the Veteran reported that he believed the September 2012 VA examiner was unprofessional because his son overheard the examiner tell another staff member that the Veteran was very muscular for someone who reported an inability to raise his arms.  The Board does not believe this information affects the probativity of the examination, though, as unfortunately the Veteran refused to do any of the requisite tests due to reported pain.  Therefore, the examination provides little objective evidence for and against the claim, regardless.

The Veteran had another VA examination in February 2013.  At that time, the examiner noted he walked cautiously with a cane, and he denied experiencing flare-ups of back symptoms.  Range of motion tests were performed and measurements indicated forward flexion to 75 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions with the same results and no indication of additional functional loss or impairment.  He did not have pain to palpation or muscle spasm.  Muscle strength testing was normal, as were his reflexes.  At that time, the examiner stated there was no change in his diagnosis of arthritis of the lumbar spine with intervertebral disc syndrome, although the examiner specifically stated on the examination report that the Veteran did not have intervertebral disc syndrome.

In April 2013, the Veteran had another VA examination where he reported a history of low back pain that decreased his mobility function.  At that time, range of motion measurements revealed forward flexion to 5 degrees with pain, extension to 5 degrees with pain, right and left lateral flexion to 6 degrees with pain, and right and left lateral rotation to 0 degrees with pain.  While the examiner noted the Veteran was unable to perform repetitive-use testing with three repetitions due to increased pain and decreased mobility; he also indicated that after three repetitions, the Veteran had forward flexion to 5 degrees, extension to 5 degrees, right and left lateral flexion to 6 degrees, and right and left lateral rotation to 6 degrees.  The examiner reported that the Veteran had a guarded position and his mobility appeared to be significantly limited.  He had less movement than normal; weakened movement; incoordination; pain on movement; swelling; disturbance of locomotion in the form of slow, guarded movements; and interference with sitting, standing, and/or weight-bearing.  At that time, he had pain on palpation in all areas of his spine, and guarding or muscle spasm of his spine.  This resulted in an abnormal gait only when spasms were severe, and a normal gait otherwise.  His muscle strength was noted to be variable but generally showed no joint movement.  The examiner reported he had muscle atrophy in his lumbar spine.  The examiner also  noted that the Veteran had intervertebral disc syndrome with incapacitating episodes that required prescribed bed rest for at least 4 weeks but less than 6 weeks over the past 12 months.

Review of the Veteran's VA and private treatment records reflect long-term treatment for his back.  However, there is no indication from the record that his treatment differs from that described, or that his low back disability is worse than shown at his examinations.  A report from a private spine specialist from October 16, 2012, did report that the Veteran has severe back pain that required medically prescribed bed rest, though, which led to the Veteran being awarded a higher 40 percent rating for his low back disability.

This collective body of evidence reflects widely diverging symptoms that changed greatly even within a few months.  However, after reviewing all of the evidence, the Board finds that the Veteran is not entitled to an initial rating higher than 20 percent prior to October 16, 2012, or a rating higher than 40 percent since, for his low back disability.  Prior to October 16, 2012, there was no evidence he had forward flexion to less than 60 degrees, and he was able to complete three repetitions of range of motion tests without evidencing consequent loss of motion.  While the Board acknowledges that, during several examinations, he refused to perform range of motion testing - owing to his chronic pain - unfortunately, absent any results of that testing, there simply is no way of assessing whether his forward flexion was less than 60 degrees at that time.  Therefore, based on the available evidence, the symptoms of his low back disability prior to October 16, 2012, more closely approximate those contemplated by the 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5242.  Thus, this rating for this initial period must remain in effect.  38 C.F.R. § 4.7.

Consideration also has been given to assigning a rating higher than 40 percent since October 16, 2012, but there is no indication the Veteran had ankylosis of the thoracolumbar segment of his spine, in particular, much less his entire spine when additionally considering the adjacent cervical segment.  Note (5) in DCs 5235-42 explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

There is no disputing the Veteran has less than normal range of motion, but the initial 20 percent, and now higher 40 percent, ratings concede as much.  And his motion is not so restricted as to be tantamount to ankylosis, which, from the above explanations, indicates there essentially is no motion at all.

The additional limitations he experienced due to pain, weakness, and fatigability were accounted for by the VA examiners and have been considered by the Board.  38 C.F.R. § 4.40, 4.45.  There is no other evidence showing he has more limitation of motion than that determined during his VA examinations.  Thus, there remains no appropriate basis for assigning a schedular rating higher than 20 percent for functional impairment of his low back prior to October 16, 2012, or higher than 40 percent since.  38 C.F.R. § 4.71a, DCs 5235-5243.

Consideration also has been given to assigning higher ratings under DC 5243 based on incapacitating episodes.  However, prior to October 16, 2012, there is no evidence of record indicating he experienced incapacitating episodes requiring -doctor or physician-prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted during the initial period at issue.  38 C.F.R. § 4.71a.

The Board also finds that a rating higher than 40 percent is not warranted for the Veteran's low back disability since October 16, 2012, including on this basis.  Since that date his low back disability has been rated under DC 5243 for IVDS based on incapacitating episodes, owing to the private spine specialist's notation from October 16, 2012, that the Veteran required bed rest, and the later April 2013 examination reaffirming he was on medically-prescribed bed rest for at least 4 weeks but less than 6 weeks of the past 12 months.  But there is no indication of incapacitating episodes requiring medically-prescribed bed rest of greater frequency and duration, namely, for 6 weeks or more in a preceding 12-month period.  38 C.F.R. § 4.71a, DC 5243.  Moreover, since October 16, 2012, forward flexion, at worst, has been limited to 5 degrees.  This would also result in a 40 percent rating under DC 5242 of the General Rating Formula since thoracolumbar spine motion is 30 degrees or less.  38 C.F.R. § 4.71a, DC 5242.  Therefore, regardless of whether the Veteran's low back disability was rated under the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes due to his IVDS, he is not entitled to a rating higher than 40 percent since October 16, 2012.


In reaching these conclusions, the Board has not overlooked the Veteran's lay statements regarding the severity of his low back disability.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and stiffness in his low back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But with respect to the Rating Schedule, where the criteria set forth therein require medical expertise that he has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the VA examination reports and other medical evidence in the file.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Accordingly, an initial rating higher than 20 percent prior to October 16, 2012, and higher than 40 percent since, is not warranted.  Thus, there are no grounds for further staging the rating for this low back disability.  See again Fenderson, 12 Vet. App. at 125-26.

V. Extra-schedular Consideration

Referral of this claim for extra-schedular consideration also is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extra-schedular consideration is not warranted for the disability at issue, however.  A comparison of the Veteran's service-connected low back disability and the rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His low back disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his pain and limited motion.  His symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as the relevant diagnostic codes, which provide for compensation for painful and limited motion.  See Deluca, Mitchell, etc.  Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that the Veteran's specific functional limitations, including with regard to pain, stiffness, weakness, and inability to stand, sit, or walk for long periods, are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the Rating Schedule even if not specifically mentioned in the applicable DCs.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's low back disability is "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first prong of the three-part Thun test is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 
118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.



ORDER

The claim of entitlement to an initial rating higher than 20 percent prior to October 16, 2012, and higher than 40 percent since, for arthritis of the lumbosacral spine with IVDS, status post lumbar discectomy with scar, is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claim concerning the ratings for the bilateral pes planus with chronic fasciitis, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

He most recently had a VA compensation examination for this service-connected disability in February 2013, so admittedly not that long ago (relatively speaking).  The examiner noted the Veteran had pain and swelling on use of his feet, as well as pain on manipulation.  He used a cane and his symptoms remained asymptomatic bilaterally despite arch supports or orthotics.  He also had a diagnosis of hallux valgus with mild or moderate symptoms.  However, despite these findings, the examiner also reported that the Veteran's bilateral pes planus, bilateral hallus valgus, and bilateral plantar fasciitis were asymptomatic.  As these conclusions appear to be contrary to findings from the examination, another examination is warranted reassessing the severity of the service-connected bilateral pes planus with chronic fasciitis.

As well, all current treatment records concerning this service-connected disability should be obtained and considered.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from Hampton VA Medical Center (VAMC) dated since January 2011 and from Tidewater/Janaf Foot and Ankle dated since May 2013.  All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with his claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1) .

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's bilateral pes planus with chronic fasciitis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus with chronic fasciitis, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.


This includes specifically indicating whether the Veteran's pes planus is manifested by objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement by orthopedic shoes or appliances.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


